Case: 11-60289     Document: 00511699950         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-60289
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ATLANTIC SOUNDING COMPANY, INCORPORATED,

                                           Plaintiff-Appellee

v.

JIMMIE VICKERS,

                                           Defendant-Counter Claimant -Appellant

WEEKS MARINE, INCORPORATED,

                                           Counter Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:09-CV-346


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Jimmie Vickers appeals the district court’s declaratory judgment in favor
of Atlantic Sounding Company, Incorporated (Atlantic). According to the district
court’s judgment, Vickers was injured as a seaman in Atlantic’s employ and had
already received all the maintenance and cure to which he was entitled.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60289    Document: 00511699950      Page: 2   Date Filed: 12/19/2011

                                  No. 11-60289

      Vickers maintains that he was employed by Weeks Marine, Incorporated
(Weeks), Atlantic’s parent company. He thus contends that Atlantic had no
standing to bring the instant action. For Atlantic to have had standing to bring
this action, Atlantic must have suffered an injury in fact that is fairly traceable
to the defendant’s actions and that would likely be redressed by a favorable
decision. Friends of St. Frances Xavier Cabrini Church v. Fed. Emergency Mgmt.
Agency, 658 F.3d 460, 466 (5th Cir. 2011). The district court’s finding that
Vickers was working for Atlantic at the time of his accident and injury is
supported by the evidence introduced at trial and is not clearly erroneous.
Jauch v. Nautical Servs., Inc., 470 F.3d 207, 212 (5th Cir. 2006). Further, there
was evidence at trial that Atlantic issued Vickers’s paychecks and was
responsible for paying Vickers’s maintenance and cure. Accordingly, Atlantic
suffered an injury in fact and the district court’s implicit legal conclusion that
Atlantic had standing was not erroneous. See Friends of St. Frances, 658 F.3d
at 466.
      Vickers filed counterclaims against Atlantic and Weeks seeking the award
of maintenance and cure.      Finding that Vickers had already received the
maintenance and cure to which he was entitled, the district court dismissed
Vickers’s counterclaims with prejudice. Vickers makes no argument on appeal
with respect to the dismissal of his counterclaims.         Accordingly, he has
abandoned the issue on appeal. Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The district court’s judgment is, in all respects, AFFIRMED.




                                        2